Citation Nr: 1504033	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-28 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as due to herbicide exposure.

2.  Entitlement to service connection for a right knee disability, to include as due to herbicide exposure.

3.  Entitlement to service connection for a left knee disability, to include as due to herbicide exposure.

4.  Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss, to include as due to herbicide exposure.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

7.  Entitlement to service connection for right ear hearing loss, to include as due to herbicide exposure.

8.  Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The December 2011 rating decision denied entitlement to service connection for Parkinson's disease.  He filed a notice of disagreement in March 2012.  He was issued a statement of the case in August 2012.  He filed a substantive appeal in October 2012.

The February 2012 rating decision denied entitlement to service connection for disabilities of the back, right knee, and left knee; found that new and material evidence had not been received to reopen claims of entitlement to service connection for right ear hearing loss and diabetes mellitus; and denied a compensable rating for left ear hearing loss.  He filed a notice of disagreement in March 2012.  He was issued a statement of the case in August 2012.  He filed a substantive appeal in October 2012.

The Board notes that the August 2012 statement of the case found that new and material evidence had been received to reopen the claim of entitlement to service connection for diabetes mellitus.  However, the Board must consider the new and material evidence question independently from the RO's determination, as it goes to the Board's jurisdiction to reach the underlying diabetes mellitus and right ear hearing loss claims and adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In June 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The Board notes that the issue of entitlement to service connection for tinnitus was originally raised by the Veteran in his September 2003 claim, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II, entitlement to service connection for right ear hearing loss, and entitlement to a compensable rating for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In June 2013, prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant that a withdrawal of his claims of entitlement to service connection for a back disability, a right knee disability, a left knee disability, and Parkinson's disease is requested; he reiterated this request during his June 2013 Board hearing.

2.  In an April 2004 rating decision, the RO in St. Louis, Missouri, denied the Veteran's claim of entitlement to service connection for right ear hearing loss; he was notified of that decision in April 2004, but he neither appealed nor submitted new and material evidence within one year of this notification.

3.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the April 2004 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for right ear hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for a back disability, a right knee disability, a left knee disability, and Parkinson's disease by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (4) (2014).

2.  New and material evidence has been added to the record since the April 2004 rating decision; thus, the claim of entitlement to service connection for right ear hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn the appeal of the claims of entitlement to service connection for a back disability, a right knee disability, a left knee disability, and Parkinson's disease.  Specifically, in a June 2013 written statement, the Veteran states that he is "withdrawing my appeal on the following issues regarding service connection: Parkinson's Disease[,] Back condition[,] Right knee condition[, and] Left knee condition."  The transcript of his Board hearing reflects that he affirmed the undersigned's statement that "[t]he veteran has decided to withdraw the claims for service connection for back disorder, right knee disorder, left knee disorder, and Parkinson's disease."  He also acknowledged "that he understands that should he decide to go forward [with] those issues he is withdrawing today that he would have to start the process all over again."  

Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of the claims of entitlement to service connection for a back disability, a right knee disability, a left knee disability, and Parkinson's disease, and they are dismissed.


II.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to whether new and material evidence has been received to reopen the claim of entitlement to service connection for right ear hearing loss, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

III.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's claim of entitlement to service connection for right ear hearing loss was denied by the RO in April 2004 on the following bases: service treatment records showed no treatment for, diagnosis of, or complaints consistent with right ear hearing loss; the Veteran did not provide evidence of treatment for chronic right ear hearing loss from the date of discharge until the present time; review of the claims file was negative for treatment for, or diagnosis of, such a condition since discharge; and the medical evidence of record did not show that the Veteran has been diagnosed with right ear hearing loss.  

Of record at the time of the RO decision were the Veteran's service treatment records, as well as private records that did not pertain to his right ear hearing loss claim.  The rating decision also notes that the Veteran did not report for an audiological examination for which he had been scheduled.  The Veteran was notified of this decision in April 2004, and he neither filed a notice of disagreement nor submitted new and material evidence within one year of this notice.  Therefore, this decision became final, and he must submit new and material evidence to reopen it.

Since the April 2004 rating decision, VA medical records demonstrating a current right ear hearing loss disability have been added to the record.  Specifically, an August 2007 VA medical record references audiology testing that was conducted and notes an assessment of "normal hearing from 250-2000 Hz sloping to a mild [sensorineural hearing loss] at 3000 Hz to moderate from 4000-8000 Hz."  This evidence is new in that it was not of record at the time of the April 2004 rating decision.  It is material in that it suggests that the Veteran has a current right ear hearing loss disability, which had not been demonstrated at the time of the April 2004 rating decision and had served as a basis for the April 2004 denial.  

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for right ear hearing loss.  To this extent, the benefit sought on appeal is granted.
ORDER

The claim of entitlement to service connection for a back disability, to include as due to herbicide exposure, is dismissed.

The claim of entitlement to service connection for a right knee disability, to include as due to herbicide exposure, is dismissed.

The claim of entitlement to service connection for a left knee disability, to include as due to herbicide exposure, is dismissed.

The claim of entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure, is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for right ear hearing loss is reopened.


REMAND

The Veteran has claimed entitlement to service connection for right ear hearing loss.  He essentially contends that this disability was caused or aggravated by in-service noise exposure.  In his original September 2003 service connection claim, the Veteran reported that his "hearing loss was caused by my exposure to C-130 aircraft (turbo prop).  The hearing protection issued to me was not enough to protect my hearing."  

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was aircraft maintenance specialist.  The Board finds the Veteran's accounts of in-service noise exposure to be consistent with the places, types, and circumstances of his military service.  Thus, the Board finds that the Veteran was exposed to loud noise while in service. 

Having found that new and material evidence has been received to reopen the claim of entitlement to service connection for right ear hearing loss, the Board will now remand this claim so that the Veteran may undergo a VA examination and an etiology opinion may be obtained.  The Board notes that the Veteran did fail to report for an audiology examination that was scheduled for August 2011.  At his June 2013 Board hearing, however, he asserted that he would be willing to report for any examination that may be scheduled for him in the future.

The Board notes that there is some question as to whether the Veteran had right ear hearing loss at his entrance into service, as his June 1966 pre-induction examination report notes audiometry readings, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
45

This audiometry examination demonstrates a right ear hearing loss disability at the 4000 Hertz threshold.  (Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units. Thus, the pre-induction examination readings in this case have been converted from ASA units to ISO units.)  

However, the Veteran's March 1975 Reserve enlistment examination report shows audiometry readings, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
15

These readings demonstrate no hearing loss disability for VA purposes.  

The VA examiner must reconcile the June 1966, November 1969, and March 1975 audiometry results.  If the examiner finds that the June 1966 readings accurately reflected hearing loss at that time, the examiner is asked to determine whether any current right ear hearing loss was at least as likely as not (a 50 percent probability or greater) aggravated by his conceded in-service noise exposure.

If the examiner finds that the June 1966 readings are erroneous, the examiner is asked to determine whether any current right ear hearing loss was at least as likely as not (a 50 percent probability or greater) caused by his conceded in-service noise exposure.

The Veteran has also claimed entitlement to a compensable rating for left ear hearing loss.  As noted above, the Veteran failed to report for an August 2011 audiology examination that had been scheduled for him.  At his June 2013 Board hearing, the Veteran assured the undersigned that he would be willing to report for any future examination.  Because the record contains no current audiometry readings, the Board finds it necessary to remand this claim so that the Veteran may undergo a VA examination to determine the severity of the Veteran's current left ear hearing loss disability.  

The Veteran has also claimed entitlement to service connection for diabetes mellitus, type II.  The Board has not yet reopened this claim but finds it necessary to remand the claim for further development.  Specifically, the Veteran claims that his diabetes mellitus developed secondary to in-service Agent Orange exposure during his service in Thailand.  

The Veteran's service personnel records reflect that he served at Ubon Airfield in Thailand from December 1968 to November 1969.  At his Board hearing, the Veteran testified that the base was just opening up when he went there, and that they had to establish the perimeter, which involved "stringing concertina wire, cleaning up the brush, getting the base ready for operations."  He reported that, for about two weeks, he helped clear brush and clean things out with the people who were spraying.  He submitted a diagram of his base demonstrating that his hooch was very near to the perimeter fence where he reported that the herbicide spraying occurred; he estimated at his hearing that his hooch was "maybe 10 feet from the perimeter fence."  He has also submitted a March 2010 statement from another servicemember that the Veteran had found on the Internet describing the defoliating operations that were being conducted at Ubon Royal Thai Air Force Base when that other servicemember had arrived in May 1969.  (The Veteran's service at that base would have coincided with the service of the other servicemember.)

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, 'Project CHECO Southeast Asia Report: Base Defense in Thailand.'  Id.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.

M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension Service via e-mail and a review be requested of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the JSRRC for verification.  See VBA Fast Letter 09-20 (May 6, 2009).  

The Board finds that a remand is necessary in order to determine whether the Veteran was exposed to Agent Orange in Thailand.

In his original September 2003 service connection claim, the Veteran claimed that he "was exposed to Agent Orange while stationed in Thailand and Viet Nam."  The Veteran's service personnel records do not reflect that he was ever stationed in Vietnam.  In an April 2011 statement, the Veteran wrote that "we were on a gun ship.  Went up river to help [servicemembers] in need."  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a veteran must have set foot on the land mass of Vietnam, or, have been present in the inland waterways of that country during the statutory period (so-called 'brown water' naval activity) in order to be considered to have had service in the Republic of Vietnam and, in turn, presumed exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) cert. denied 129 S.Ct. 1002 (2009).  On remand, further information should be solicited to determine whether the Veteran is alleging that his gunship were present in the inland waterways of Vietnam.  Any appropriate development with respect to any claimed 'brown water' naval activity should be accomplished.  

At the Veteran's Board hearing, he testified that he receives both VA and private medical treatment.  With respect to his private treatment, he testified that he receives treatment from a family practitioner named "Dr. D." from Grove, Oklahoma.  It does not appear that these records have been obtained.  On remand, appropriate steps should be taken to obtain these records.  

Finally, while these claims are on remand, any outstanding VA medical records, including those from August 2012 or later, should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records, to include those dated since August 2012, and associate these records with the claims folder.

2.  Ask the Veteran to fill out the appropriate authorization to allow VA to obtain the private medical records from "Dr. D." in Grove, Oklahoma (see June 2013 Board transcript), and for all health care providers who have treated him for his hearing loss or diabetes mellitus.  The Veteran should also be notified that he may submit these records himself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

3.  Contact the Veteran and request that he provide information concerning his allegations of herbicide exposure in Vietnam.  

4.  Following completion of the third instruction above, appropriate attempts to verify any allegations of service on land or in the inland waterways of Vietnam should be undertaken.

5.  Contact the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate entity, provide the verified particulars of the Veteran's foreign service, and specifically request verification of the claimed herbicide exposure in Thailand.  This request should include the information presented in the evidence submitted by the appellant, including the information in the Project CHECO report and the base map drawn by the Veteran indicating that the Veteran's hooch was 10 feet from the perimeter fence.  The RO/AMC should ensure that documentation of this entity inquiry is added to the claims file that includes the complete content of the inquiry and the information provided to the entity by the RO/AMC.

6.  Following completion of the above, the AMC/RO should make a clear determination as to whether the Veteran was exposed to herbicides during service.  

7.  Following completion of the first two instructions above, schedule the Veteran for an audio examination (a) to determine the current severity of the Veteran's left ear hearing loss and (b) to obtain a medical opinion as to the whether the Veteran has a current right ear hearing loss disability for VA purposes and to obtain an etiology opinion.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz in both ears.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted, and the results should be reported in detail.

The examiner should note that the June 1966 pre-induction examination report (which required conversion from ASA to ISO units) demonstrated hearing loss for VA purposes, while the November 1969 separation examination report and the March 1975 audiometry examination from his Reserve service enlistment did not demonstrate hearing loss for VA purposes.  The examiner is asked to explain the discrepancy among these findings.  

If the examiner finds that the June 1966 readings accurately reflected hearing loss at that time, the examiner is asked to determine whether it is at least as likely as not (a 50 percent probability or greater) the right ear hearing loss underwent an increase in severity (i.e., a permanent worsening of the underlying disorder as distinguished from a temporary or intermittent flare-up) in service, and if yes, whether the increase in severity of the hearing loss clearly and unmistakably was due to the natural progress of the disorder.

If the examiner finds that the June 1966 readings are erroneous, the examiner is asked to determine whether any current right ear hearing loss was at least as likely as not (a 50 percent probability or greater) caused by his conceded in-service noise exposure.

A complete rationale for all findings and opinions should be provided.  

8.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


